Appeal from a decision of the Unemployment Insurance Appeal Board, filed May 26, 2004, which ruled that claimant was *1194ineligible to receive unemployment insurance benefits because he was unable to file a valid original claim for benefits pursuant to Labor Law § 527.
Claimant, a clerical aide for a municipal social services agency, was discharged from his employment on October 11, 2002 due to his prolonged absence from work as a result of his incarceration for an alleged parole violation. Upon his release from prison on October 2, 2003, claimant applied for unemployment insurance benefits by application effective October 20, 2003. The Unemployment Insurance Appeal Board ruled that claimant was ineligible to receive unemployment insurance benefits because he was unable to file a valid original claim and failed to comply with registration requirements. This appeal ensued.
Inasmuch as the record establishes that claimant did not have sufficient earnings in his base period or an alternative base period to qualify to file a valid original claim for benefits, substantial evidence supports the Board’s decision (see Labor Law §§ 520, 527; Matter of Badrajan [Commissioner of Labor], 275 AD2d 830 [2000]). Furthermore, even if claimant’s application for benefits was backdated one year, his incarceration made him unavailable for work and, therefore, unable to satisfy the criteria for filing a valid original claim for benefits (see Labor Law § 527 [1] [a]; Matter of Opoka [Sweeney], 232 AD2d 718, 719 [1996]).
Mercure, J.P., Crew III, Mugglin, Rose and Kane, JJ., concur. Ordered that the decision is affirmed, without costs.